Case 3:18-cr-00167-MMH-PDB Document 86 Filed 07/23/20 Page 1 of 5 PageID 626




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                             Case No.:    3:18-cr-167-J-34PDB

   JONATHAN CODY

                                               /

                                           ORDER

         This case is before the Court on Defendant Jonathan Cody’s pro se Emergency

   Motion for Compassionate Release (Doc. 76, Motion) and counseled Supplement to the

   Motion for Compassionate Release (Doc. 83, Supplement). Cody is a 55-year-old inmate

   incarcerated at Edgefield FCI, serving a 37-month term of imprisonment for possession of

   a firearm while an unlawful user of a controlled substance. (Doc. 70, Judgment). According

   to the Bureau of Prisons (BOP), he is scheduled to be released from prison on November

   25, 2021. Cody seeks a reduction in sentence under the compassionate release statute,

   18 U.S.C. § 3582(c)(1)(A), because he has “severe asthma” and because of what he calls

   BOP’s “abysmal failure” to protect inmates from the Covid-19 pandemic. Motion at 2.

         The United States opposes the Motion because Cody did not exhaust his

   administrative remedies, because Cody has not demonstrated extraordinary and

   compelling circumstances, because the BOP is taking significant measures to respond to

   the Covid-19 crisis, and because the § 3553(a) factors do not support a reduction in

   sentence. (Doc. 85, Response).

         Ordinarily, a district court “may not modify a term of imprisonment once it has been

   imposed.” 18 U.S.C. § 3582(c). However, as amended by the First Step Act, § 3582(c)



                                               1
Case 3:18-cr-00167-MMH-PDB Document 86 Filed 07/23/20 Page 2 of 5 PageID 627




   provides in relevant part:

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring
              a motion on the defendant's behalf or the lapse of 30 days from the
              receipt of such a request by the warden of the defendant’s facility,
              whichever is earlier, may reduce the term of imprisonment (and may
              impose a term of probation or supervised release with or without
              conditions that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in section 3553(a)
              to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction …

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy statement on

   compassionate release is set forth at U.S.S.G. § 1B1.13. 1 A movant for compassionate

   release bears the burden of proving that a reduction in sentence is warranted. United

   States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7,




   1      The policy statement provides:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
          term of supervised release with or without conditions that does not exceed the
          unserved portion of the original term of imprisonment) if, after considering the
          factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
          court determines that—

          (1)    (A) Extraordinary and compelling reasons warrant the reduction; or
                 (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30
                 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
                 for the offense or offenses for which the defendant is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.
   U.S.S.G. § 1B1.13. The commentary defines “extraordinary and compelling reasons” to mean a
   defendant’s medical condition, old age, certain family circumstances, or “other reasons” as
   determined by the Director of BOP, as set forth in § 1B1.13, cmt. 1.


                                                    2
Case 3:18-cr-00167-MMH-PDB Document 86 Filed 07/23/20 Page 3 of 5 PageID 628




   2019); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under

   § 3582(c)(2) bears the burden of proving that a sentence reduction is appropriate).

         The record indicates that Cody submitted a request for compassionate release to

   the warden of his facility on March 29, 2020. (Doc. 83-2, Inmate Request). The warden

   denied the request on May 5, 2020. (Doc. 83-1, Warden’s Denial). In denying the request,

   the warden explained:

         The BOP is taking extraordinary measures to contain the spread of COVID-
         19 and treat any affected inmates. We recognize that you, like all of us, have
         legitimate concerns and fears about the spread and effects of the virus.
         However, your concern about being potentially exposed to, or possibly
         contracting, COVID-19 does not currently warrant an early release from your
         sentence. Accordingly, your [reduction in sentence] request is denied at this
         time.

   Id. Cody submitted the Motion on or about May 21, 2020, more than 30 days after he filed

   the administrative remedy request. See Motion at 1. Accordingly, Cody has satisfied §

   3582(c)(1)(A)’s 30-day waiting period, and his administrative remedies are deemed

   exhausted.

         Nevertheless, Cody has not established “extraordinary and compelling” reasons for

   compassionate release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1. As

   the Third Circuit Court of Appeals recently observed, the mere existence of Covid-19

   cannot independently justify compassionate release, “especially considering BOP's

   statutory role, and its extensive and professional efforts to curtail the virus's spread.”

   United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Cody alleges that he suffers from

   “severe asthma,” which he believes places him at heightened risk from Covid-19.

   According to the Centers for Disease Control (CDC), those who have moderate-to-severe




                                               3
Case 3:18-cr-00167-MMH-PDB Document 86 Filed 07/23/20 Page 4 of 5 PageID 629




   asthma might be at increased risk for severe infection from coronavirus, which is distinct

   from the medical conditions that the CDC confirms increase the risk for severe infection. 2

          That Cody suffers from asthma is offset by several factors: (1) Cody receives

   treatment for his asthma, including an albuterol inhaler and fluticasone spray (Doc. 84-1,

   Medical Records at 7), which have alleviated (but not eliminated) his asthma symptoms,

   see Supplement at 7; (2) the BOP is taking significant measures to respond to the Covid-

   19 crisis; and (3) only a single inmate at Edgefield FCI is currently reported to be positive

   for Covid-19, out of 1,523 total inmates. 3 Taken together, the record does not show that

   Cody suffers from a serious medical or physical condition “that substantially diminishes

   the ability of the defendant to provide self-care within the environment of a correctional

   facility and from which he … is not expected to recover.” U.S.S.G. § 1B1.13, cmt. 1(A)(ii).

          Moreover, Cody is not eligible for a sentence reduction because the sentencing

   factors under 18 U.S.C. § 3553(a) do not support early release. 18 U.S.C. § 3582(c)(1)(A);

   U.S.S.G. § 1B1.13. Cody pleaded guilty to possessing a firearm while an unlawful user of

   a controlled substance, and in doing so, admitted that he sold a firearm to a drug dealer in

   exchange for drugs and money. (Doc. 16, Plea Agreement at 1-2, 15-19); (Doc. 64,

   Presentence Investigation Report [PSR] at ¶ 19). While out on bond in the instant case,

   Cody tested positive for cocaine usage following a urinalysis. PSR at ¶¶ 10-13. On April

   16, 2019, the Honorable Patricia D. Barksdale, United States Magistrate Judge, revoked

   Cody’s bond, finding by clear and convincing evidence that he had violated the conditions

   of release by using narcotics and noting that Cody had lied in the past. (Doc. 60, Bond



   2        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html.
   3
           https://www.bop.gov/coronavirus/. These numbers are updated daily.


                                                 4
Case 3:18-cr-00167-MMH-PDB Document 86 Filed 07/23/20 Page 5 of 5 PageID 630




   Revocation Transcript at 35-38; see also Doc. 58, Order Revoking Bond). Cody, who has

   been in custody since April 16, 2019, has served only around half of his federal term of

   imprisonment. In view of all the § 3553(a) factors, the record does not warrant early release

   at this time.

           Accordingly, Defendant Jonathan Cody’s Emergency Motion for Compassionate

   Release (Doc. 76) is DENIED. 4

           DONE AND ORDERED at Jacksonville, Florida this 23rd day of July, 2020.




   Lc 19

   Copies:
   Counsel of record
   Defendant




   4       To the extent Cody requests that the Court order home confinement, the Court cannot grant
   that request because the Attorney General has exclusive jurisdiction to decide which prisoners to
   place in the home confinement program. See United States v. Alvarez, No. 19-cr-20343-BLOOM,
   2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v. Calderon, 801 F. App’x 730,
   731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant a request for home confinement
   under the Second Chance Act).


                                                    5
